EXHIBIT 23 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation, in this Registration Statement on Form S-8 of EVCARCO, Inc. (A Development Stage Company), of our report dated April 29, 2010 (except for Note 11, the date is June 16, 2010) on our audit of the financial statements of EVCARCO, Inc. as of December 31, 2009 and December 31, 2008 (restated), and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended December 31, 2009, from inception on October 14, 2008 through December 31, 2008 (restated), from inception on October 14, 2008 through December 31, 2009. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada June 22, 2010
